DETAILED ACTION
This is the initial Office action based on the application filed on July 2, 2020.
Claims 1-18 are pending.
Claims 1 and 7 have been amended.
Claims 1-18 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on July 15, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10,705,948 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Drawings
The drawings were received on July 2, 2020. These drawings are acceptable.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this Examiner’s amendment was given in an interview with Seongun M. Hong (Reg. No. 74,035) on July 15, 2021.

The application has been amended as follows:

AMENDMENTS TO THE SPECIFICATION
Please amend page 1, paragraph [0001] of the specification as follows:

[0001] This application is a continuation of and claims priority from allowed, co-pending United States Patent Application No. 15/796,987 (now United States Patent No. 10,705,948), filed on October 30, 2017, and entitled “ROBOTIC PROCESS AUTOMATION SIMULATION OF ENVIRONMENT ACCESS FOR APPLICATION MIGRATION”.

AMENDMENTS TO THE CLAIMS
Please only amend Claims 1 and 7 as follows:

1. (Currently Amended) A system for utilizing robotic process automation (RPA) for application testing and migration of applications between various environments, comprising:
a bot computing system comprising:
a processor;
a communication interface; and

configure a first access RPA bot to execute a first set of actions within a testing application, wherein the first access RPA bot accesses the testing application at a user interface level, wherein the first set of actions within the testing application simulates real-time user load within a user interface of the testing application, wherein the first set of actions within the testing application comprises at least one of key strokes, mouse clicks, or touch inputs, and wherein the first set of actions within the testing application further comprises conflicting commands;
access, via the first access RPA bot, the testing application over a network;
execute, via the first access RPA bot, the first set of actions within the testing application;
detect a first error within the testing application, wherein the first error is caused at least in part by the first access RPA bot executing the first set of actions within the testing application;
retrieve, via a monitor RPA bot, instantaneous performance data of the testing application at an instant that the first error has occurred and at regular intervals leading up to [[up]] the instant that the first error has occurred, wherein the instantaneous performance data of the testing application comprises at least one of user load, user capacity, or rate of utilization; and


7. (Currently Amended) A computer program product for utilizing robotic process automation (RPA) for application testing and migration of applications between various environments, the computer program product comprising at least one non-transitory computer-readable medium having computer-readable program code portions embodied therein, the computer-readable program code portions comprising:
a computer-readable program code portion executed to configure a first access RPA bot to execute a first set of actions within a testing application, wherein the first access RPA bot accesses the testing application at a user interface level, wherein the first set of actions within the testing application simulates real-time user load within a user interface of the testing application, wherein the first set of actions within the testing application comprises at least one of key strokes, mouse clicks, or touch inputs, and wherein the first set of actions within the testing application further comprises conflicting commands;
a computer-readable program code portion executed to access, via the first access RPA bot, the testing application over a network;
a computer-readable program code portion executed to execute, via the first access RPA bot, the first set of actions within the testing application;
a computer-readable program code portion executed to detect a first error within the testing application, wherein the first error is caused at least in part by the first access RPA bot executing the first set of actions within the testing application;

a computer-readable program code portion executed to execute, via a remediation RPA bot, a remediation sequence to correct the first error, wherein the remediation sequence comprises at least one of loading additional modules or unloading problematic modules.

-- END OF AMENDMENTS --

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, “wherein the first set of actions within the testing application further comprises conflicting commands; retrieve, via a monitor RPA bot, instantaneous performance data of the testing application at an instant that the first error has occurred and at regular intervals leading up to the instant that the first error has occurred” as recited in independent Claim 1; and further fail to teach, in combination with the other claimed limitations, similarly-worded limitations as recited in independent Claims 7 and 13.
The closest cited prior art, the combination of US 2007/0079291 (hereinafter “Roth”), US 2005/0131708 (hereinafter “Palma”), US 2010/0281467 (hereinafter “Arteaga”), US 2012/0174124 (hereinafter “Ward”), and US 2016/0132372 (hereinafter “Anderson”), teaches a 
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.


/Qing Chen/
Primary Examiner, Art Unit 2191